Palestinian prisoners in Israel (debate)
The next item is the debate on:
the oral question to the Council on Palestinian prisoners in Israeli jails - B6-0166/2008);
the oral question to the Commission on Palestinian prisoners in Israeli jails - B6-0167/2008);
author. - (IT) Mr President, ladies and gentlemen, we put a simple question to 47 Members from different political groups: what are the Council and the Commission intending to do about the violations of international conventions by the Israeli authorities as regards Palestinian prisoners? The vast majority of prisoners are detained in Israeli territory, violating Article 76 of the Geneva Convention: arbitrary arrests, house-to-house searches, administrative detention, torture and abuse during interrogations in detention centres. Men, women, teenagers, students, MPs and mayors, some 10 000 people imprisoned out of a population of three and a half million; there is a ban on visits for those aged between 16 and 35, with the result that prisoners have not been able to see brothers, sisters, mothers and fathers for years.
All this has been documented by international organisations including Amnesty International, the United Nations and admirable Israeli organisations such as B'Tselem and Hamoked, and by Palestinian organisations such as Addameer and Defence for Children International. However, no pressure is being exerted on the Israeli authorities to respect the conventions and the rules that they are themselves ratifying and that we are also ratifying.
I should like to read an account, an appeal from a mother: 'I am the mother of the prisoner Said Al Atabeh, of Nablus. My son has been in jail since 1977, and I am 78 and suffer from high blood pressure and diabetes; I am losing my sight and cannot really get around my own home any more. Perhaps you will be surprised but my only desire in this life is to see my son and give him a loving embrace before I die. All my children, sons and daughters, are now grown up, married and have left my home. Said has lost everything and I cannot see him, not because I am old and ill, but because the Israeli authorities will not let me have a permit to visit him, on security grounds, they say. I have only been able to visit Said once, when I was taken by an Israeli ambulance in cooperation with the Red Cross, and that was eight years ago after he had been in prison for 29 years. That was the first and last time that I embraced my beloved son. He took me in his arms and said "Mama, it is as though I am being born into this life again”. Those minutes were the most precious for me and for him, but the moment when we were separated from one another was the hardest and most painful'. This mother makes an appeal: 'I should like to see him once again'.
Can we allow this? Can a man who has been in prison for 32 years be prevented from seeing his mother? Where are the international rules? Where is the humanity, I ask myself? I believe that as the Council, as the Commission, as Parliament, we have to stand our ground and say as forcefully as we can that the international rules have to be respected, that Palestinian prisoners, and as I have said there are 10 000 of them, must be freed to pave the way for peace between Palestinians and Israelis.
President-in-Office of the Council. - (FR) Mr President, Commissioner, Madam Vice-President, Mrs Morgantini, ladies and gentlemen, you have raised the subjects of Israel's imprisonment and administrative detention of Palestinians, including minors, and of their treatment in the occupied territories and in Israel.
The Council believes that penal policies and practices must, in all circumstances, respect the fundamental principles of human rights as enshrined in international law, in particular in the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights.
All detention that could be described as arbitrary should be proscribed, particularly in view of the fact that the person detained has not been advised of the charges against him. The principle of the right to a fair and public trial by an impartial and independent court is fundamental in a state governed by the rule of law, and we note that special courts may be put in place only in very limited and clearly defined cases.
It is also essential to respect the obligation to treat detained persons properly and, of course, torture and other cruel, inhuman and degrading treatment of prisoners must be strictly prohibited and prevented.
The Council recognises that the human rights situation in the Middle East is a matter of concern. Nevertheless, the Council is very pleased that the dialogue between the European Union and Israel is addressing all these issues, including the situation in the Palestinian territories. The human rights issue is a topic that continues to be discussed at all levels on an ongoing basis in political contacts between the EU and Israel.
Thus in its declaration of 16 June 2008, published at the end of the EU-Israel Association Council, the European Union called for the informal group discussing the human rights issue to be transformed into a standing subcommittee.
The Council is aware of the facts set out by honourable Members in Parliament, especially the Vice-President, and raised in particular in the last report by Mr John Dugard, special United Nations rapporteur on the human rights situation in the Palestinian territories, and by various non-governmental organisations.
The Council has had the opportunity to register its concern, and has called several times for Palestinian prisoners to be released in greater numbers. Moreover, it reaffirms its position that the political process begun in Annapolis in November 2007, which must be accompanied by measures of trust on the ground, constitutes the only means of reaching a solution negotiated between the parties, based on the coexistence of two states, namely an independent Palestinian state that is democratic and viable, living peacefully alongside an Israel with secure, recognised borders.
In this context, and with a view to rebuilding trust between the parties and involving the civil populations in the current political process, the Council invites Israel to make significant gestures, in particular by releasing, as a priority, the Palestinian children, women and elected representatives who are in prison or in administrative detention.
(Applause)
With regard to invocation of the instruments of international law, as mentioned by Mrs Morgantini, the Council maintains its position, that international law is to be defended and developed, as stipulated in the European Security Strategy adopted by the Council in December 2003.
I would emphasise that the Presidency, on behalf of the European Union, is very pleased about the signature of the exchange agreement between Israel and Hezbollah, which we learned of on Monday. This agreement provides for the return of the bodies of Hezbollah fighters and the release of Palestinian prisoners in exchange for the return of the bodies of the Israeli soldiers Ehud Goldwasser and Eldad Regev, captured in 2006.
We hope that this exchange will be effected as agreed, but this issue also reveals, for the future, just how complex the 'prisoners' issue in the Middle East is, and how important it is to resolve it.
The Council points out that the political process, as defined in the road map, represents the only means of reaching a solution negotiated between the parties, and, as I have indicated and on the terms that I have indicated, the coexistence of two states.
Member of the Commission. - Mr President, first of all to Mrs Morgantini I would like to say that I am very sensitive to the question that you have put to us today. Last February I, too, met with the Palestinian Minister for Prisoners' Affairs in the company of Mrs Fadwa Barghouti, the wife of Marwan Barghouti, who is in prison. I listened very attentively to them. Their account of the situation of prisoners corresponds to those of the reports the honourable Members, and you personally, quote in their question.
I would like to stress therefore that I am very concerned about human rights violations and I have great sympathy for the suffering of Palestinian prisoners in Israeli jails.
The Commission is very mindful of Israel's responsibility as an occupying power, and of conflicts with international law these conditions illustrate. We therefore regularly raise, for example, the issue of administrative detentions with our Israeli counterparts, both in informal and in formal settings. The single case that you mentioned today touches me very much and if I could have the documentation I will personally try to do what I can. Maybe there is a chance of getting this mother to see her son again.
The European Union has also called many times for the immediate release of Palestinian legislators detained by Israel. The Commission is also aware of the Palestinian children who are held in Israeli prisons and detention centres. This contravenes the UN Convention on the Rights of the Child that sets the minimum age to 18 years for minors, as well as the Fourth Geneva Convention that requires prisoners to be held within the Occupied Territory. These detained children are particularly vulnerable. We know that. Their treatment must be brought into compliance with international law.
We need to give increased attention to the situation of children affected by this conflict situation. This is why the European Union has added Israel and the Occupied Palestinian Territory to the list of the priority countries for the implementation of the EU Guidelines on Children and Armed conflict.
In line with these guidelines, the European Union also integrates all aspects of the rights and well-being of children affected by the conflict into the political dialogue with Israel. In addition, the European Union also cooperates closely with UN agencies, as well as Israeli and Palestinian NGOs, actively involved in monitoring, reporting and advocating the rights of the child.
The respect for human rights and compliance with international law is one of the fundamental values of the European Union. It is an essential element of our foreign policy. Consequently, protecting human rights is of great importance in our relations with Israel. Our human rights dialogue with the Israeli authorities at different levels bears witness to this.
The Commission, in its meetings with the Israeli authorities, and I personally in my meetings with Israeli decision-makers, will certainly continue to urge Israel to comply fully with international law and conventions. The European Union stated at the last Association Council with Israel very recently its desire to set up a formal subcommittee on human rights. This would then be an important step forward to further formalise a dialogue on these issues.
Article 2 of the EU-Israel Association Agreement will continue to remind both the European Union and Israel that respect for human rights and democratic principles are the basis of our bilateral relations. We believe that dialogue is the most promising means to exert a positive influence on Israel. We do not shy away from raising difficult issues, such as the one the honourable Members have inquired about.
I completely agree with the Presidency when it says that all this has to be seen in the context of the Middle East conflict, and therefore I think a solution to this conflict would in the end also mitigate or even solve the problem of the prisoners.
on behalf of the PPE-DE Group. - Mr President, yet again the anti-Israel forces in this Parliament are seeking any opportunity to attack the Jewish State and yet again those of us who seek a balanced debate and a genuine peace in the Middle East are compelled to come to Israel's defence. After all, Israel is a democratic country, which faces an existential threat from Jihadi terrorists and their cheerleaders, who are the very individuals currently held under administrative detention by Israel.
Concerning the issue of children, sadly children have been dragged into and recruited into the Intifada and even as potential suicide bombers by the terrorists.
I particularly question the need for this motion for a resolution at a time of a truce with Hamas, which has just stopped firing its rockets from Gaza at civilians, and also a prisoner exchange taking place between Israel and Hizbollah, whereby five terrorist prisoners were returned to their homes and families, whereas two Israeli soldiers will be returned in body bags. One of these terrorists - Samir Kuntar - murdered a young Israeli man by drowning him and then took the man's daughter, smashing her on rocks and beating her skull with a rifle butt. He also killed a policeman. The Palestinian terrorists who hijacked the Achille Lauro - during which time they murdered an elderly Jewish man, throwing his body overboard - demanded Kuntar's release.
Doing deals with terrorists brings with it a heavy price to pay for any democracy, but this is doubly so in Israel's case. Samir Kuntar has vowed to resume Jihad against Israel now that he is set free.
I therefore applaud Israel's courageous decision. I hope that it will ultimately bring positive results, but I fear not, because it is quite apparent that those who wish to destroy Israel as a state are gaining strength from politicians like Mrs Morgantini who table resolutions like this one at this moment in time.
While she is on the topic, she might also wish to examine an allegation in the British press of the torture routinely carried out in Palestinian jails against their own people both by Hamas in Gaza and, perhaps more surprisingly, by the Palestinian Authority itself.
on behalf of the PSE Group. - (FR) Mr President, I recently attended the Berlin Conference, where the key issue was that of restoring the rule of law in the occupied territories. What applies to Palestine, a constantly evolving state, is all the more applicable to Israel. And on this point, the fate of the Palestinian prisoners is a genuine paradigm, for what this is about is the fate of more than 8 500 Palestinian prisoners, and the reasons for and conditions of their detention.
I would point out that 48 elected members of the Palestinian Legislative Council are currently in prison. This is unacceptable. That the overwhelming majority of the detainees have been transported to Israeli prisons, contrary to the Geneva Convention, which prohibits the transfer of detainees from occupied territories to the occupier; this is unacceptable. That the penal code applied in the occupied territories applies only to Palestinians, and not to the colonists. To put it plainly, what is criminal for one group is no longer criminal for the other group. This is unacceptable. That around 100 women have been imprisoned, and that those women who are pregnant or breastfeeding are not receiving the care their condition requires; this is unacceptable. That 310 minors are being detained under the same conditions as the adults, although Israel is a signatory of the Convention on the Rights of the Child. And let nobody try to tell me what I have already heard, namely that at the age of 15, these little Arabs are already adults, and capable of anything.
What is to blame for this, Mr Tannock, if not the occupation that has deprived them of their childhood? And the list continues: torture, mistreatment, non-existent rights of defence, lack of a judgment, and so on. I would remind you that these facts have been documented by both Israeli and international sources. Of course the European Parliament cannot wave a magic wand and bring this conflict to an end, but I assure you that it will put human rights at the heart of the review of Israel's status, which will be debated throughout this year. Article 2 of this Agreement puts it clearly: 'Relations between the Parties, as well as all the provisions of the Agreement itself, shall be based on respect for human rights and democratic principles, which guides their internal and international policy and constitutes an essential element of this Agreement.'
Naturally the exchange needs to be made. The exchange and release of prisoners, for example, such as Gilad Shalit on the one hand and Salah Hamouri on the other, must be negotiated. And I am certainly very pleased that the exchange agreement has been signed with Hezbollah. However, I should like to remind our Israeli partners that for the European Parliament, human rights are non-negotiable. And therefore, I am delighted, and I congratulate you, Minister, as a representative of the Council, and you, Commissioner, for the firmness of your words, which reassure us that we three institutions do indeed make up one European Union.
on behalf of the ALDE Group. - Mr President, I am speaking on a personal basis on this issue.
Successive governments in Israel are pursuing a policy of trying to suppress the Palestinian people's wish to live freely on their land by using the iron fist and the bullet and by arbitrarily arresting, imprisoning, torturing and murdering civilians, including women and children. This they do most unwisely, not realising that the genuine problems of security that Israel is admittedly facing cannot be solved by this type of inhuman response. On the contrary, such brutality can only bring about more violence and can only slowly erode away any international support they might have enjoyed in the past.
The time is long overdue for the EU leadership to boldly warn the governing Jewish politicians that, if they continue to act as Nazi-style military commanders and if they continue to think that the support of the US leadership and those they influence in Europe - not excluding MEPs - will be there for ever, they will sadly but inevitably and with mathematical precision lead their state into non-existence.
on behalf of the Verts/ALE Group. - (FR) Mr President, Obeida Assida is a Palestinian student. He was arrested in 2003, at the age of 17, and is being held in administrative detention in Israel, without charges and without a trial. Saed Yassine is a Palestinian champion of human rights. He is 34. He has been held in administrative detention in Israel since 2006. He has not been charged and nothing is known against him, and his wife and children have only been able to visit him three times. Noura al Hashlamoun is a 36-year-old housewife and the mother of six children. She has been held in administrative detention in Israel since September 2006, without charges and without a trial. Marwan Barghouti, the instigator and writer of the prisoners' document, has been held in Israel since April 2002. Moreover, I would draw my fellow MEPs' attention to the fact that an appeal for his release is still circulating, and you are welcome to sign it at any time.
Everybody knows that if I were to go through the long list of thousands of Palestinian prisoners currently held in Israeli prisons, in total violation of international and human rights law, I should need a great deal of speaking time. Yet each of them, each of their families deserves a lengthy speech. For they have been spared nothing - brutal interrogation that may last up to 188 days and is known to include torture, confessions and judgments to be signed in Hebrew, detention without foundation in Israel, outside their own territory, arbitrarily renewable every six months, submission to an ad hoc and discriminatory military jurisdiction that has absolutely no legal justification, no access to a lawyer for the first 90 days of their detention, and virtually non-existent visiting rights.
Mrs De Keyser is right to say that it is precisely this that the EU cannot accept. This is all totally unacceptable. And you tell us that you are going to use this new dialogue. Why should we believe that tomorrow the European Union, you, the Commission and the Council, will be more capable of imposing respect for the clauses already included in the agreement that we have, tomorrow, with the ...
(The President cut off the speaker)
Mr President, during our previous plenary session on 16 June in Strasbourg, you made a statement regarding the situation in Palestine. This statement reflected the disappointing findings of the ad hoc committee that, on your initiative, visited the Palestinian territories in early June and observed the Palestinians' squalid living conditions imposed by the Israeli occupation.
It is now time for the Council and the Commission to give answers regarding the actions they intend to take to ensure that the occupying forces, the State of Israel, observes international law with regard to the state of Palestinian detainees in Israeli prisons.
Today, we, the Members of the European Parliament, demand that the Council and the Commission provide an explanation for the fact that on 16 June they upgraded relations between the European Union and Israel, at a time when 11 000 detainees, including 376 children, 118 women and 44 members of the Palestinian Legislative Council, as well as 800 administrative detainees, are being held in Israeli prisons, in breach of international law.
We will be revisiting Palestine in two months' time. In the meantime, we would ask that you demand, on behalf of the entire Parliament, that the Israeli authorities immediately release all the children held in Israel's prisons, as well as those in the case of whom normal legal procedures were not observed...
(The President cut off the speaker)
Mr President, I believe that this House, together with the Commission and the Council and every politician in Europe, is convinced that the protection of an individual's human rights is much more a fundamental duty in times of war and terrorism than it is in times of peace and security. I believe we share this understanding.
This is the understanding that is also shared by the Israeli Supreme Court. In a number of decisions the Israeli Supreme Court has upheld the rights of both Palestinian prisoners and petitioners against the actions of the Israeli defence forces or Government.
Let me remind you that in 1991, as Israel was expecting an attack with chemical and biological weapons, its Supreme Court upheld a petition that literally said that the power of society to stand up against its enemies is based on its recognition that it is fighting for values that deserve protection. The best partner in defending the rights of Palestinian prisoners in Israel is the Israeli Supreme Court. I believe that this legal system in a democratic country like Israel should be addressed with all concerns that Members here have.
But I ask the Members of this House: Which convention protects the rights of those who have been kidnapped or terrorised or killed in the last number of years? Under what court was Alan Johnson allowed to appeal his kidnapping? What visitation rights were given to Gilad Shalit? What rights did Ophir Rakhum, aged 16, have? What legal protection was he granted?
I urge the Members of this House, I urge them in all honesty and with all my heart, to stand up and support the Commission and the Council in their balanced approach towards this conflict and towards protecting the rights of those whose rights have been infringed. We should not take a side which will undermine the ability of the European Union to stand up and support the peace process in the Middle East as it is now doing.
Mr President, I wish to begin by saying to the President-in-Office that Amnesty International has stated that 8 500 Palestinians from the Occupied Palestinian Territories being detained in Israeli prisons are being held contrary to Article 76 of the Geneva Convention, and for many of these prisoners family visits are impossible due to the restricted travel permits. For those visits that are allowed, even though under international human rights standards Israel is responsible for ensuring that the Palestinian detainees receive these visits, it is the international community, via the International Committee of the Red Cross, which has being shouldering the cost. That is why it is right for us in the European Parliament to ask the European Council to act.
Like Commissioner Ferrero-Waldner, I have met Mrs Barghouti and I thank the Commissioner too for her specific reference to our parliamentary colleagues from the Palestinian Legislative Council who are amongst the imprisoned.
Although I agree with Mr Mladenov and Mr Tannock that the abduction and failure to allow family visits of Israeli nationals is an equal breach of international law, I regret that Mr Tannock sought to portray my co-author, Mrs Morgantini, as someone who is committed to the destruction of Israel, when she and I support human rights and upholding international humanitarian law.
(FR) Mr President, it is the extremely difficult question of maintaining our democratic values in the struggle against terrorism that is the actual thrust of our debate today. Unfortunately I do not have time to address the points raised in the texts submitted by our fellow Members, even those raised in writing, and I shall not repeat the comments made by my colleague, Mr Mladenov, on the Israeli Supreme Court.
Nevertheless, I shall address the issue of minors. Yes, there are minors in prison, for the most part adolescents, whom Hamas manipulates and sends to their deaths, armed with grenades or belts filled with explosives. You and my fellow Members have mentioned international law. This also condemns the recruitment of child soldiers. Every young person in prison constitutes a failure for any society. Israel is duty-bound to confront this challenge in compliance with international law, but the real tragedy is the loss to peace of an entire generation in Palestine.
Just a word about Gilad Shalit. I think I am right in saying that he is a prisoner who is both an Israeli and a French citizen. He deserves more than the culpable neglect to which he is condemned by the inconsistent indignation of some of my fellow Members. Not to mention the global political context cited by the Secretary of State and the Commissioner.
Mr President, I will end with the very fragile, but real, truces that are taking hold on several fronts. I just wanted to say that, more generally, what I would criticise is that some people here are obsessed with talking at every sitting about how a democratic state should be organised.
Mr President, I am losing count of the number of times we stand up in this Chamber to condemn the Israeli authorities for their systematic abuse of the human rights of the Palestinian people.
The occupation, the separation wall, the siege of Gaza - the list goes on. Today we focus on the terrible situation of Palestinian prisoners, including 44 members of the Legislative Council. These are our counterparts, our partners, who still languish in prison without charge and without trial.
My question is this: When is the European Council going to act? How many more violations of international law does it take? How many more Palestinians have to be arrested, imprisoned and tortured before the EU stops just talking about human rights and starts taking action to defend them?
To consider upgrading EU-Israel relations at a time like this demonstrates the most breathtaking disregard for our responsibility to the Palestinian people. To fail to invoke Article 2 of the Association Agreement demonstrates the most deplorable political cowardice.
Our argument is not with the Israeli people, many of whom join us in our condemnation of the Israeli authorities. My argument is right now not even with Israel. It is with the European Council and its grotesque failure of political leadership.
Mr President, I agree completely with Caroline Lucas. It is ironic that our next debate is on Zimbabwe. Mugabe did not like the result of an election and has since fixed it; he now arrests parliamentarians to try and achieve a new balance, and does worse. We are going to condemn him utterly.
The comparisons are of course far apart, but two and a half years ago we paid for elections in Palestine. Israel did not like the result, so we refused to recognise the new government. Since then, Israel has arrested more than 40 parliamentarians, people who belong to the wrong party, people who had not used a bullet but who had resorted to the ballot box.
We are not going to apply sanctions. Instead we are seeking closer partnership with Israel. So, Commissioner and Minister, the contradictions are surely evident. You say you have a balanced approach - but where is the evidence that our approach is achieving anything?
Mr President, I do not let Israel off the hook but it is extremely unhelpful for the European Parliament to single out one party - Israel - in a complex conflict where human rights abuses demand a balanced approach. A debate only on Israeli actions is also very bad timing.
Are we forgetting that our overriding aim is to encourage the parties to achieve a peaceful two-state solution? Only if our criticism is accurate and constructive and non-partisan will we be heard by both parties and have a brighter prospect of influence.
I think Human Rights Watch and the UN's Martin Scheinin achieved such a standard. The latter points out the significance of decisions of the Israeli Supreme Court - entirely absent from the oral questions. Even John Dugard's report said he was deeply concerned and condemned violations of human rights by Palestinians upon Palestinians and by Palestinians upon Israelis. No mention of that.
I regret that Israel still relies on emergency regulations of 1945 inherited from the British colonial power but it is worth noting that they have been applied to Jewish terrorists in Hebron as well as to Palestinian people.
Mr President, this is not a question of terrorists arrested, tried, convicted and imprisoned; it is simply a question of individuals seized and held. And it is a question, in particular, of children, not child soldiers - some children have thrown stones and so on, it is true, but children.
Imagine this Chamber full of children. Take half of them, put sacks over their heads, tie their hands behind their backs, take them away without telling their parents where you are taking them, put them into jails, put them into 1.5 m2 rooms with no windows, put on the light, keep them away from medical attention, keep them away from any outside visits and so forth, do not allow them to have changes of clothes. That is what we are talking about. That is what the United Nations Convention on the Rights of the Child should be about.
My plea to Israel is: For goodness' sake, you are not winning friends by doing this. Please, Israel, my cry to you is: Set the children free!
Mr President, it is precisely because some of us believe that Israel is a democracy - a democratic state - and because the European Union treats it as such, that we hold it accountable to the rule of law. If it was not a democratic state, we would not be trying to hold it accountable to the rule of law.
There is no supreme court for those who are out of the whole judicial system. We know what the Supreme Court says, but that applies only to those who can reach the Supreme Court. When you are under administrative detention and you have no access to court whatsoever, there is no Supreme Court ruling which will protect you.
The conflict cannot be used as an argument for such violations. It is not a balanced approach to remain neutral and to treat these individuals as if they did not exist. These individuals are under arrest without any guarantee whatsoever, without any procedure; their families are beside themselves, and their houses and families in many cases are being destroyed and punished for what they have done or what they are accused of, and that deserves a reaction from the European Union.
(NL) I would remind Mr Tannock that this question was tabled not by Mrs Morgantini alone, but also by two EPP-ED Group vice-presidents of Parliament, Mr McMillan-Scott and Mrs Kratsa-Tsagaropoulou, and by Mr Bowis, Mr Kasoulides and myself. Just to clarify that to start with. As a member of Parliament's Delegation for relations with the Palestinian Legislative Council I have experienced first-hand on several occasions what it means to be unable to meet your democratically elected colleagues because they are in gaol.
What indeed can one say of the many women and children scattered amongst various prisons outside the Palestinian Territories, something that makes it well-nigh impossible for their lawyers and families to visit them? Everyone has talked about the everyday living conditions and the lack of medical care. How long are the international community and the European Union going to go on tolerating this? I urge the Commission and Council to get this unacceptable situation brought under control.
(FR) Mr President, I would just like to make two comments.
The first is that in this Parliament, certain problems are apprehended in rather curious fashion; it is always the same people who are condemned, and it is always the same people who are discussed. Try to have Cuba condemned here for the presence of political prisoners in its jails, and you will talk to me about the way in which human rights are dealt with in the European Parliament.
My second point is that there is a solution to ensure that Israel finally releases those who must be released - stop the attacks, stop bombarding Israeli villages, stop killing children, stop the attacks with mechanical diggers, and stop sending in children with pockets full of dynamite. Then Israel will release its prisoners!
(ES) Mr President, Mrs Morgantini's words are very moving and we cannot help but show our solidarity with these duly documented cases of alleged violation of the human rights of Palestinian prisoners. I say duly documented advisedly, because some fellow Members of the Left have directed very serious and intolerable accusations at the State of Israel. Have they ever been accused of murdering women and children or of acting like Nazis? Is this the way to further the peace process?
Mrs Morgantini, I know that your initiative is based on a specific and moving case and that your intentions are worthy. However, some of your Leftist colleagues have used this opportunity once again to try to crush and humiliate the people of Israel.
We clearly still need to stamp out the Soviet anti-Semitism which still marks the mentality of some of your colleagues here in Parliament.
President-in-Office of the Council. - (FR) Mr President, Commissioner, ladies and gentlemen, I shall be brief, since I made the essential points in my opening speech. However, the debate we have had has been very moving in some respects, and I wanted to assure you that the Council is aware of the facts mentioned, and that it will continue to register its concern and to invoke the instruments of international law.
The Presidency will continue to raise this issue in the political contacts that take place between the European Union and Israel during our term. We note also that the political process under way can develop only if measures of confidence on the ground increase. The pursuit of the colonisation process, the persistence of terrorism and violence, and the fate of Palestinian detainees are obstacles to efforts to bring about peace, as is the situation of Israeli hostages held by terrorist groups; I am thinking of Gilad Shalit in particular.
To end on a hopeful note, what I wanted to point out to Parliament is that the European Union has a key part to play in this process, owing to its position as a member of the Quartet, its status as the main source of funding and its actions in support of the Palestinian Authority, and also in its position as a major partner of Israel. The European Union has always recognised that Israel has the right to feel secure within recognised borders, coexisting with Palestine, as I said in my introduction.
The debate is closed.
The vote will take place during the next sitting in September 2008.